Citation Nr: 0535188	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-20 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for disorders of the left 
foot, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from February 1978 to July 
1992.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for plantar 
fasciitis and degenerative arthritis of the first 
metacarpophalangeal (MP) joint, claimed as a left foot 
disorder.

After the veteran testified at a November 2003 Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board, the Board denied the claim.  Subsequently, in 
April 2005, the United States Court of Appeals for Veterans 
Claims (the Court) granted a Joint Motion to Vacate and 
Remand the Board's decision (Joint Motion).

In accordance with the analysis in the Joint Motion, the 
appeal must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

38 U.S.C.A. § 5103A(d) (West 2002) provides that VA will 
provide a medical examination or obtain a medical opinion if 
the evidence reflects the existence of a current disability 
or persistent or recurrent symptoms of a disability that may 
be associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  As explained in the Joint 
Motion, the evidence reflects that the veteran developed and 
was treated and profiled for a left foot problem, including 
Achilles tendonitis, during service, and subsequent VA and 
private medical records diagnose him with various left foot 
disorders, including plantar fasciitis, degenerative 
arthritis of the first MP joint, arthralgia, and posterior 
tibial tendonitis (Joint Motion, pp. 6-7).  Although the 
veteran underwent an August 2001 VA examination as to his 
left foot, the examination report does not contain any 
opinion as to the etiology of the veteran's mild degenerative 
arthritis of the first MP joint that was diagnosed.  The 
examiner stated only that the one year history of chronic 
left heel and foot pain "may very well be related to plantar 
fasciitis or the mild degenerative arthritis of the first MP 
joint."  Other VA and private physicians who examined the 
veteran similarly did not opine as to the etiology of the 
left foot disorders they diagnosed.

Thus, as there is evidence of a current disability that may 
be associated with service, but the record does not contain 
sufficient medical evidence to determine whether there is a 
relationship between them, a remand is necessary.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain copies of all of the veteran's 
VA treatment records relating to his left 
foot since June 2003, including, but not 
limited to, those of the Nashville, 
Tennessee VA Medical Center (VAMC).  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

2.  Ask the veteran to provide the names 
and addresses of any private clinical 
sources and approximate dates of 
treatment or evaluation relating to his 
left foot since October 2002, including, 
but not limited to, those of the Premier 
Medical Group in Clarksville, Tennessee.  
Ask the veteran to sign and submit the 
appropriate consent forms to release the 
medical records of any private care 
provider he identifies.

3.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA orthopedic examination to determine 
the nature and etiology of his left foot 
disorder or disorders.  The claims folder 
must be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.

The examiner should first identify which 
disorder or disorders of the foot the 
veteran currently has.  Then, for each 
disorder identified, the examiner should 
state whether it is at least as likely as 
not that the disorder is related to the 
veteran's in-service left foot problems, 
or otherwise related to service.  If no 
opinion can be rendered, an explanation 
should be set forth discussing why a 
response is not possible or feasible.

4.  Then, RO should review any additional 
evidence and readjudicate the claim, 
under all appropriate statutory and 
regulatory provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

